                              UNITED ST ATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA
                                    BEAUFORT DIVISION

  Solomon Victor Walker,                              Case No.: 9: 18-cv-3399-RMG

                 Plaintiff,
          V.
                                                      ORDER AND OPINION
  Lyndon Southern Insurance Company, Inc.,
  DMA Claims, Inc., Jackson Insurance
  Agency, LLC and Janet Mitchell
                 Defendants.


        This matter is before the Court on Plaintiff Solomon Victor Walker's Motion to Remand

(Dkt. No. 17). For the reasons set forth below, the Court grants the Motion.

   I.      Background

        This action arises out of a car accident on March 18, 2016, (the "accident") between

Plaintiff Walker and Oranne Brunson. Subsequently, Brunson filed an action in state court

alleging negligence against Plaintiff for injuries that Brunson sustained in the accident (the

"Underlying Action"). At the time of the accident, Plaintiff Walker had an insurance policy from

Defendant Lyndon Southern Insurance Company, which allegedly included liability coverage

limits of $25,000 per person and $50,000 per accident. (Dkt. No. 1-1atif9.)

        On November 9, 2018, Plaintiff Walker filed this action in the Hampton County Court of

Common Pleas. (Dkt. No. 1-1.) The Complaint alleges a variety of negligence claims against

Defendant Lyndon (Plaintiffs insurer), Defendant DMA Claims, Inc. (Lyndon's insurance

adjuster), Defendant Jackson Insurance Agency, LLC (the insurance agent that sold the policy),

and Defendant Janet Mitchell (an employee of Defendant Jackson). (Dkt. No. 1-1 at iii! 10-13.)

Specifically, Walker alleges that his mother-in-law, Betsy Grimes, received the summons and

complaint in the Underlying Action on June 20, 2017. (Id. at if 12.) Allegedly, Grimes, at

                                               -1-
Plaintiffs direction, hand-delivered the complaint to Defendant Jackson's office and Defendant

Mitchell informed Grimes that she would forward the complaint to the insurance company and the

company would handle it. (Id.       at~   13) Mitchell allegedly also told Grimes that she should "not

worry about the matter" since "Plaintiff was not at fault" for the accident. (Id.) After receiving

the complaint, Defendants Jackson and Mitchell allegedly forwarded the complaint to Defendants

"Lyndon or DMA." (Id.     at~   14.) Notably, Defendant DMA ceased its role as a claims adjuster

for Defendant Lyndon on April 10, 2017, but entered an agreement with Lyndon to forward mail

that it received regarding claims to Lyndon's new claims administrator. 1 (Dkt. No. 17-5.)

       No one appeared on behalf of Plaintiff in the Underlying Action, and on February 9, 2018,

the court entered a default judgment for $499,811.71 against Walker. (Id.         at~   18.) Defendant

DMA allegedly failed to respond or take any action in response to two subsequent letters regarding

the default judgment. (Id.   at~~   19 - 20.) Ultimately, Lyndon hired counsel to represent Walker

in the Underlying Action on November 7, 2018. (Id.        at~   21.) Defendant Lyndon's duty to defend

and indemnify is the subject of the Related Case pending in this Court, Case No. 9:18-3019.

       Plaintiff alleges that Defendants acted negligently in failing to properly handle her claim

and Brunson's complaint, breached their duty to advise, and negligently misrepresented to Plaintiff

that they would deliver and handle the complaint. (Id. at 23 - 30.) Lyndon removed the action to

this Court on December 12, 2018, with the consent of Defendant DMA. (Dkt. No. 1.) Lyndon

concedes that there is no federal question and that Defendants Jackson and Mitchell are citizens of

South Carolina, thus destroying diversity, but argues that they were fraudulently joined as there is



1
  On a motion to remand for fraudulent joinder, "the court is not bound by the allegations of the
pleadings, but may instead consider the entire record, and determine the basis of joinder by any
means available." Linnin v. Michie/sens, 372 F. Supp. 2d 811, 819 (E.D. Va. 2005) citing AIDS
Counseling & Testing Centers v. Grp. W Television, Inc., 903 F.2d 1000 (4th Cir. 1990).
Regardless, the evidence submitted would not lead to a different result.
                                                    -2-
no possibility that Walker can establish negligence causes of action against them since they owed

no duty of care to Walker. (Id.) Walker denies fraudulentjoinder and moves to remand the action,

which Lyndon opposes. (Dkt. No. 17; 23.)

    II.      Legal Standard

          Federal courts are courts oflimitedjurisdiction. Strawn v. AT & T Mobility LLC, 530 F.3d

293, 296 (4th Cir. 2008) (citation omitted). A defendant removing a case to federal court bears

the burden of establishing that federal jurisdiction is proper. Id. (citations omitted). The existence

of federal jurisdiction is determined at the time the defendant files his notice of

removal. See Pullman Co. v. Jenkins, 305 U.S. 534, 537 (1939) (citations omitted). "On a motion

to remand, the court must strictly construe the removal statute and resolve all doubts in favor of

remanding the case to state court, indicative of the reluctance of federal courts to interfere with

matters properly before a state court." Gallagher v. Fed. Signal Corp., 524 F. Supp. 2d 724, 726

(D. Md. 2007) (citation omitted).        If there is any doubt regarding the existence of federal

jurisdiction, the case must be remanded. Md. Stadium Auth. v. Ellerbe Becket Inc., 407 F.3d 255,

260 (4th Cir. 2005) (citations omitted).

          However, while a Court must resolve all doubt in favor of remand, under the doctrine of

fraudulent joinder, "a district court can assume jurisdiction over a case even if... there are

nondiverse named defendants at the time the case is removed." Mayes v. Rapoport, 198 F.3d 457,

461 (4th Cir. 1999).    "To show fraudulent joinder, the removing party must demonstrate either

outright fraud in the plaintiffs pleading of jurisdictional facts or that there is no possibility that the

plaintiff would be able to establish a cause of action against the in-state defendant in state court."

Hartley v. CSX Transp., Inc., 187 F .3d 422, 424 (4th Cir. 1999) (internal quotation marks omitted)

(emphasis in original). This is a heavy burden, and charges the removing party with the duty to



                                                   -3-
prove "the plaintiff cannot establish a claim [against the allegedly fraudulent party] even after

resolving all issues of law and fact in the plaintiffs favor." Id. at 424.

    III.       Discussion

           Lyndon does not allege fraud, and therefore the Court focuses on whether there is any

possibility that Plaintiff establish the causes of action against Defendants Jackson and Mitchell.

           In South Carolina there is no "general duty of due care from an independent insurance

adjuster or insurance adjusting company to the insured." Charleston Dry Cleaners & Laundry,

Inc. v. Zurich Am. Ins. Co., 355 S.C. 614, 619, 586 S.E.2d 586, 588- 89 (2003). However, South

Carolina does recognize that an agent who gratuitously undertakes to advise an insured may be

liable. See Trotter v. State Farm Mut. Auto. Ins. Co. , 297 S.C. 465, 471, 377 S.E.2d 343, 347 (Ct.

App. 1988) ("If the agent, nevertheless, undertakes to advise the insured, he must exercise due

care in giving advice.").

           At this stage in the proceedings, the Court cannot say that it is "impossible" for Plaintiff to

make out a claim against Defendants Jackson and Mitchell under the doctrine of a gratuitous

undertaking to advise. As the court explained in Trotter, "[a]n implied undertaking may be shown

if: ( 1) the agent received consideration beyond a mere payment of the premium ... ; (2) the insured

made a clear request for advice .. . ; or (3) there is a course of dealing over an extended period of

time which would put an objectively reasonable insurance agent on notice that his advice is being

sought and relied on." Here, Plaintiff alleged that Defendants Jackson and Mitchell provided

advice regarding the handling of a claim, namely Brunson' s Complaint, under the insurance policy.

(Dkt. No. 1-1 at ifif 12 - 14.) Therefore, to the extent that Plaintiff, through discovery, can show

that Defendants Jackson or Mitchell received some consideration for the advice, Plaintiff (or

Grimes expressly on behalf of Plaintiff) clearly requested advice, or there is a long course of



                                                     -4-
dealing between Plaintiff and these insurance agents regarding these types of matters, Plaintiff

may possibly be able to make out a claim under South Carolina law against Defendants Jackson

and Mitchell. Therefore, the Court cannot say that there is "no possibility" that Plaintiff could

make out a claim against Defendants Jackson and Mitchell, and the Court finds that they were not

fraudulently joined.

         Since the Complaint lacks complete diversity of the Parties, this Court lacks jurisdiction

and the action must be remanded to state court.

   IV.      Conclusion

         For the foregoing reasons, the Court GRANTS Plaintiff Solomon Victor Walker' s Motion

to Remand (Dkt. No. 17) and this action is REMANDED to state court. All other pending motions

are DENIED AS MOOT.

         AND IT IS SO ORDERED.




March !!_, 2019
Charleston, South Carolina




                                                  -5-
